Citation Nr: 0023790	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a cervical spine 
(neck) disorder.

4. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1983 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  A February 
2000 rating decision denied entitlement to service connection 
for right shoulder and neck disorders and also denied the 
veteran's attempt to reopen his claims for service connection 
for a low back disorder.  

In June 2000, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The case was previously before the Board in September 1998.  
Unfortunately, the case requires further remand.





REMAND

The veteran's claim for TDIU requires that additional issues 
of service connection be resolved first.  The veteran has 
filed a claim for entitlement to service connection for a 
psychiatric disorder.  The RO has not adjudicated this claim.  
However, if service connection were granted the disability 
rating assigned would impact alter the veteran's combined 
disability rating and impact upon his claim for TDIU.  As 
such, this claim is inextricably intertwined with the claim 
for TDIU and must be resolved first.  The Board also notes 
that a VA psychiatric examination is required to obtain a 
medical opinion as to the etiology of the veteran's current 
psychiatric disorder.   

Also, another VA cardiovascular examination of the veteran is 
required.  The veteran's service-connected cardiovascular 
disorder must be properly rated in order to adjudicate the 
issue of TDIU.  The last VA examination did not contain all 
of the necessary information to rate the veteran's disability 
under the current rating schedule.  Specifically, stress test 
results indicating METs are not of record.  The examining 
physician appears to have just estimated these results.  
Therefore, another examination should be conducted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

The veteran has submitted a list of medical treatment to the 
Board.  This list indicates orthopedic treatment by private 
physicians.  These records could be probative with respect to 
the veteran's claims related to musculoskeletal disabilities.  
Therefore, the RO should attempt to obtain these records.  

The case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for neck, right 
shoulder, and low back disorders.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports from 
the Laurel Bone and Joint Clinic.  All 
information obtained should be made part 
of the file.  After obtaining these 
records, if, and only if, the RO 
determines that a VA examination of the 
veteran's neck, right shoulder, and/or 
low back is necessary to adjudicate the 
claims, then the appropriate 
examination(s) should be ordered.  

2.  The RO should obtain all the records 
of any treatment at VA facilities which 
are not already on file.  The Board 
points out that evidence of record 
indicates that the veteran is receiving 
cardiovascular treatment and psychiatric 
treatment at VA medical facilities.  

3.  The veteran should be accorded a VA 
cardiovascular examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
veteran's service-connected hypertension 
and coronary artery disease found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically 
the appropriate testing should be 
conducted to ascertain the veteran's 
workload in METs.  Also, the appropriate 
testing should be conducted to ascertain 
the veteran's left ventricular dysfunction 
ejection fraction.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner.  
The physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the physician should attempt to 
reconcile the diagnoses.  The examiner is 
requested to review the veteran's service 
medical records and the Social Security 
decision which are of record.  The 
examiner is requested to offer an opinion 
as to the etiology of any psychiatric 
disorder found to be present.  
Specifically, is the veteran's current 
anxiety disorder and/or depression related 
to his instance of anxiety during service?  
Is the veteran's current anxiety disorder 
and/or depression related to, or caused 
by, his service-connected cardiovascular 
disorder?  The psychiatrist should 
describe how the symptoms of the 
psychiatric disorder affect the veteran's 
social and industrial capacity.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

5.  The RO should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  

6.  The RO should adjudicate the issues 
of entitlement to service connection for 
a neck disorder and a right shoulder 
disorder.

7.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for a 
low back disorder.  In this regard the RO 
is reminded to use the appropriate 
standard for new and material evidence as 
defined in Hodge v. West, 155 F.3d 1356 
(1998).

8.  The RO should rate the veteran's 
service-connected cardiovascular 
disorders.  In this regard the RO should 
consider whether the veteran's 
hypertension might be properly rated 
separately from his coronary artery 
disease.  The RO should also determine, 
if possible, which set of regulations, 
the old or the new, is more favorable to 
the claimant and apply the one more 
favorable to the case. VA O.G.C. Prec. 
Op. 11-97 at 1; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

9.  Finally, after ensuring all of the 
veteran's service-connected disabilities 
are properly rated and allowing an 
appropriate response period resulting 
from adjudication of the service 
connection claims, the RO should 
adjudicate the issue of entitlement to a 
total rating for compensation on the 
basis of individual unemployability 
(TDIU).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issue on appeal will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




